                                 Case 17-13030-MFW                                   Doc 427                 Filed 08/29/19              Page 1 of 10



                                                                         UNITED STATES BANKRUPTCY COURT
                                                                              DISTRICT OF DELAWARE


In re:      Life Settlements Absolute Return I, LLC                                                                              Cases No. 17-13030 (MFW) & 17-13031 (MFW)
            Senior LS Holdings, LLC

                                                                    MONTHLY OPERATING REPORT – JUL 31, 2019
                                                    File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document Attached            Explanation   Affidavit/Supplement
REQUIRED DOCUMENTS                                                                         Form No.                  LASAR       SLSH              Attached           Attached
Schedule of Cash Receipts and Disbursements                                              MOR-1                         X           X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                      MOR-1a                        X           X
   Schedule of Professional Fees Paid                                                    MOR-1b                        X           X
   Copies of bank statements                                                                                          NA           NA
   Cash disbursements journals                                                                                        NA           NA
Statement of Operations                                                                  MOR-2                         X           X
Balance Sheet                                                                            MOR-3                         X           X
Status of Postpetition Taxes                                                             MOR-4                        NA           NA
  Copies of IRS Form 6123 or payment receipt                                                                          NA           NA
  Copies of tax returns filed during reporting period                                                                 NA           NA
Summary of Unpaid Postpetition Debts                                                     MOR-4                         X           NA
  Listing of aged accounts payable                                                       MOR-4                        NA           NA
Accounts Receivable Reconciliation and Aging                                             MOR-5                         X           NA
Debtor Questionnaire                                                                     MOR-5                         X           X




I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the
attached documents are true and correct to the best of my knowledge and belief.




_______________________________________                                                  ______________________________
Signature of Debtor                                                                      Date




_______________________________________                                                  ______________________________
Signature of Joint Debtor                                                                Date

Signature of Authorized Individual*:




_______________________________________                                                           August 17, 2019
Robert J. Davey, III                                                                     Date
Secretary / Treasurer




*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                                                   MOR
                                                                                                                                                                                  (04/07)
                                                 Case 17-13030-MFW                 Doc 427          Filed 08/29/19              Page 2 of 10



                       In re:      Life Settlements Absolute Return I, LLC (“LSAR”)                                         Cases No. 17-13030 (MFW) & 17-13031 (MFW)
                                   Senior LS Holdings, LLC                                                                  Reporting Period: July 31, 2019

                                                                  SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                          This schedule is to include all retained professional payments from case inception to current month.

                                                          Amount                                     Check                         Amount Paid                   Year-To-Date (see note)
        Payee                   Period Covered           Approved               Payor            Number    Date                Fees       Expenses               Fees            Expenses

1. Bayard, P.A.                                                                 LSAR                                                                               399,720
2. Moore Colson                                                                 LSAR                                                                               143,400
3. Nelson Mullins                                                               LSAR                                                                               883,276
4. ReedSmith                                                                    LSAR                                                                               209,411
5. Morris James, LLP                                                            LSAR                                                                                12,159
6. Miller Coffey                                                                LSAR                                                                                10,000
7. Fox Rothschild                                                               LSAR                                                                                10,570
8. Corporate Trust Insights, LLC                                                LSAR                                                                                16,392




                       Note: “Year-To-Date” amounts are cumulative since the initial petition date and include activity for 2018 and 2019.




                                                                                                                                                                                   FORM MOR-1b
                                                                                                                                                                                         (04/07)
                                                                                      Case 17-13030-MFW                                           Doc 427                            Filed 08/29/19                           Page 3 of 10


Life Settlements Absolute Return I, LLC (BK #17-13030)                                              (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                                              (MFW)
Bank Accounts
July 31, 2019



  All Bank Accounts and Disbursement Summary

                                                                                                                                                                                                                                                       PERIOD-END BOOK BALANCES
                         Entity            Case #                            Bank                   A/C #                Title                                    Description                         Code      DEC 2017       Q1 2018       Q2 2018       Q3 2018      Q4 2018      Q1 2019      Q2 2019      JUN 2019



             All Bank Accounts
                        LASAR BK #17-13030 (MFW)             Wells Fargo Bank, N.A.                 ****0500 LASAR Collection Account        Collection account for benefit and other receipts. COL            7,920,710.09   10,799,249.22 9,306,963.01 7,052,682.40 5,261,693.32 3,252,356.83        0.00           0.00
                        LASAR BK #17-13030 (MFW)             Wells Fargo Bank, N.A.                 ****0501 LASAR Payment Account           Payment account for the payment of expenses.             PAY         12,500.00          0.00         3.61          0.00       282.90      5,000.25        0.00           0.00
                        LASAR BK #17-13030 (MFW)             Wells Fargo Bank, N.A.                 ****0502 LASAR Premium Reserve Account   Reserve account for the future premium payments             RES     353,397.49    338,870.47   339,879.06    341,111.12   342,604.36    344,494.83        0.00           0.00
                        LASAR BK #17-13030 (MFW)             USBank                                 2503**** LASAR-GERS Escrow Account       Funds held in trust until the resolution of the GERS matter LGE        -             -         207,419.00    207,419.00   207,419.00    207,430.43      830.83         800.52
                         SLSH BK #17-13031 (MFW)             Wilmington Savings Fund Society, FSB   ****0000 WSFS Wealth, Christiana Trust   Escrow account for policy sales                             ESC       9,667.45      9,821.60     7,351.32      7,379.35     7,410.25      7,446.55        0.00           0.00




                                                                                                                                                                                                               8,296,275.03   11,147,941.29 9,861,616.00 7,608,591.87 5,819,409.83 5,468,357.68      830.83         800.52




                                                          Entity                                                         Case #                                                                                  Q1 2018       Q2 2018       Q3 2018       Q4 2018      Q1 2019      Q2 2019      JUL 2019      TOTAL



             Disbursement Summary
                          For the Calculation of Fees Due to the Office of the US Trustee.


                                  Life Settlements Absolute Return I, LLC                                   BK #17-13030 (MFW)                                                                                 1,646,528.00 1,521,794.00 2,286,442.00 1,820,216.00 2,031,346.00 3,822,558.93            0.00   13,128,884.93

                                  Senior LS Holdings, LLC                                                   BK #17-13031 (MFW)                                                                                      140.00       2,500.00         0.00          0.00         0.00      7,472.45         0.00     10,112.45
                                                                         Case 17-13030-MFW                                 Doc 427                          Filed 08/29/19                                  Page 4 of 10


Life Settlements Absolute Return I, LLC (BK #17-13030)                       (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                       (MFW)
Schedule of Cash Receipts and Disbursements
July 31, 2019



  Schedule of Cash Receipts and Disbursements

                                                                                                                                                                                     Cumulative Disbursements
                                                                                             Current Month           DEC 2017           Q1 2018                  Q2 2018                Q3 2018            Q4 2018                      Q1 2019                   Q2 2019                      Total
                                                                              Total          LASAR      SLSH        LASAR SLSH      LASAR         SLSH       LASAR         SLSH       LASAR         SLSH      LASAR        SLSH     LASAR        SLSH       LASAR        SLSH             LASAR         SLSH



                       Cash beginning of month                                  830.83         830.83        0.00

                       INTER-ACCOUNT TRANSFERS (NON-DISBURSEMENTS)
                         Transfers – OUT                                              0.00       0.00        0.00                (1,618,780.53)     0.00 (1,521,794.00)     0.00 (2,286,438.39)      0.00 (1,820,496.00) 0.00 (2,036,042.58)       0.00 (922,168.00)            0.00   (8,169,676.92)     0.00
                         Transfers – IN                                               0.00       0.00        0.00                1,618,780.53       0.00 1,521,794.00       0.00 2,286,438.39        0.00 1,820,496.00 0.00 2,036,042.58           0.00 922,168.00              0.00    8,169,676.92      0.00


                       Net inter-account transfers (non-disbursements)                0.00       0.00        0.00    0.00 0.00           0.00       0.00           0.00     0.00           0.00      0.00           0.00 0.00            0.00      0.00          0.00           0.00             0.00     0.00

                       RECEIPTS
                        Interest earned                                               1.12       1.12        0.00                   16,168.10 293.21         30,499.57     29.72      33,389.84     27.73     31,003.06 31.20       28,628.76     36.30     14,107.42         25.90       125,169.11 407.76
                        Returned funds                                                0.00       0.00        0.00                                           207,439.42      0.00           0.00      0.00          0.00 0.00             0.00      0.00          0.00          0.00       207,439.42   0.00
                        Benefit proceeds                                              0.00       0.00        0.00                4,460,589.01                     0.00      0.00           0.00      0.00          0.00 0.00             0.00      0.00          0.00          0.00     4,460,589.01   0.00
                        Adjustment to prior period’s interest                                                                                                                                                                            0.00      0.00                                         0.00


                       Total receipts                                            (30.31)         1.12        0.00    0.00 0.00 4,476,757.11       293.21    237,938.99     29.72      33,389.84     27.73     31,003.06 31.20       28,628.76     36.30     14,107.42         25.90     4,793,197.54 407.76

                       DISBURSEMENTS
                        Administrative                                                                                                                                                                                                                            0.00          0.00
                        Consultants                                                   0.00       0.00                               27,500.00                22,500.00                22,500.00               44,866.00             22,500.00      0.00      22,500.00          0.00      139,866.00
                        US Trustee                                                               0.00                                  650.00                19,877.00                12,456.00               23,189.00             18,527.00      0.00      25,706.00          0.00       81,878.00
                        Wells Fargo trust fees                                        0.00       0.00                               15,000.00                15,000.00                15,000.00               15,045.00             10,000.00      0.00      15,000.00          0.00       75,045.00
                        AFM equity rep fee                                            0.00       0.00                               38,000.00                28,500.00                28,500.00               28,500.00             28,500.00      0.00      28,500.00          0.00      152,000.00
                        AFM out-of-pocket expenses                                    0.00       0.00                               28,934.00                52,758.00                55,374.00               65,815.00             62,379.00      0.00      54,950.00          0.00      257,831.00
                        AFM, residual per APA                                         0.00       0.00                                                                                                                                                        75,000.00          0.00       75,000.00
                        Bayard, P.A.                                                  0.00       0.00                               22,807.00                62,553.00                81,358.00               86,348.00             37,811.00      0.00    108,843.00           0.00      361,909.00
                        BPCP Life Settlements                                         0.00       0.00                                                                                                                                                      300,000.00           0.00      300,000.00
                        Caserta, LLC                                                  0.00       0.00                                                                                                                                                        45,743.00          0.00       45,743.00
                        Christiana Trust fee                                          0.00       0.00        0.00                                 140.00       6,000.00 2,500.00           0.00                     0.00                20.00      0.00           0.00         20.12        6,000.00 2,660.12
                        Corporate Trust Insights, LLC                                            0.00                                                                                                                                                        16,392.00          0.00       16,392.00
                        Delaware Secretary of State                                              0.00                                                            900.00                    0.00                     0.00                 0.00      0.00           0.00          0.00          900.00
                        Ensign Peak, Purchaser escrow                                 0.00       0.00        0.00                                                                                                                                          506,233.36       7,452.33      506,233.36 7,452.33
                        Fox Rothschild                                                           0.00                                                                                 10,570.00                    0.00                  0.00      0.00           0.00          0.00       10,570.00
                        GERS settlement payment                                                  0.00                              207,419.00                      0.00                    0.00                    0.00                  0.00      0.00   1,714,157.57          0.00    1,921,576.57
                        Miller Coffey                                                            0.00                                                                                                         10,000.00                  0.00      0.00      49,908.00          0.00       59,908.00
                        Moore Colson                                                             0.00                                                        29,220.00                68,764.00               35,640.00              9,868.00      0.00       9,776.00          0.00      143,400.00
                        Morris James, LLP                                                        0.00                                                                                  3,245.00                    0.00                  0.00      0.00           0.00          0.00        3,245.00
                        Nelson Mullins                                                           0.00                              298,199.00                95,395.00               232,628.00                    0.00            301,122.00      0.00    257,054.00           0.00      883,276.00
                        ReedSmith                                                                0.00                                                        26,399.00                31,279.00                    0.00             55,902.00      0.00      95,831.00          0.00      153,509.00
                        The Berwyn Group                                                         0.00                                                                                    375.00                    0.00                  0.00      0.00         125.00          0.00          500.00
                        The Settlement Group                                          0.00       0.00                                                                                                                                                      300,000.00           0.00      300,000.00
                        Vertical Capital Holdings, LLC                                0.00       0.00                                                        84,094.00                78,113.00                 2,010.00           143,042.00      0.00      62,590.00          0.00      226,807.00
                                                                                                                                                                                                                                                                  0.00          0.00
                                                                                                                                                                                                                                                                  0.00          0.00
                                                                                                                                                                                                                                                                  0.00          0.00
                                                                                                                                                                                                                                                                  0.00          0.00
                         Premium payments                                             0.00       0.00                            1,008,019.00              1,078,598.00            1,646,280.00             1,508,803.00          1,341,675.00     0.00    134,250.00           0.00    5,375,950.00


                       Total disbursements                                            0.00       0.00        0.00    0.00 0.00 1,646,528.00       140.00 1,521,794.00 2,500.00 2,286,442.00          0.00   1,820,216.00 0.00 2,031,346.00         0.00 3,822,558.93        7,472.45   11,097,538.93 10,112.45


                       NET CASH FLOW / (RECEIPTS LESS DISBURSEMENTS)             (30.31)         1.12        0.00    0.00 0.00 2,830,229.11       153.21 (1,283,855.01) (2,470.28) (2,253,052.16)   27.73 (1,789,212.94) 31.20 (2,002,717.24)     36.30 (3,808,451.51)   (7,446.55)    (6,304,341.39) (9,704.69)


                       Cash – end of period                                     800.52         800.52        0.00


                       Reconciled at period end?
                       Case 17-13030-MFW                                  Doc 427   Filed 08/29/19                  Page 5 of 10


Life Settlements Absolute Return I, LLC (BK #17-13030)                                                                                        (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                                                                                        (MFW)
Schedule of Cash Receipts and Disbursements
July 31, 2019



  Schedule of Cash Receipts and Disbursements
                                                                                         0.00     0.00           0.00     (0.00)     (0.00)

                                                                                                      Bank Accounts
                                                                                    COL         PAY        RES          LGE        ESC        Total



                        Cash beginning of month                                          0.00    (0.00)          0.00   830.83       0.00       830.83

                        INTER-ACCOUNT TRANSFERS (NON-DISBURSEMENTS)
                         Transfers – OUT                                                                                                              0.00
                         Transfers – IN                                                                                                               0.00


                        Net inter-account transfers (non-disbursements)                  0.00     0.00           0.00      0.00      0.00             0.00

                        RECEIPTS
                         Interest earned                                                                                   1.12      0.00             1.12
                         Returned funds                                                                                                               0.00
                         Benefit proceeds                                                                                                             0.00
                         Adjustment to prior period’s interest                                                           (31.43)


                        Total receipts                                                   0.00     0.00           0.00    (30.31)     0.00        (30.31)

                        DISBURSEMENTS
                         Administrative
                         Consultants                                                                                                                  0.00
                         US Trustee
                         Wells Fargo trust fees                                                                                                       0.00
                         AFM equity rep fee                                                                                                           0.00
                         AFM out-of-pocket expenses                                                                                                   0.00
                         AFM, residual per APA                                                                                                        0.00
                         Bayard, P.A.                                                                                                                 0.00
                         BPCP Life Settlements                                                                                                        0.00
                         Caserta, LLC                                                                                                                 0.00
                         Christiana Trust fee                                                                                                         0.00
                         Corporate Trust Insights, LLC
                         Delaware Secretary of State
                         Ensign Peak, Purchaser escrow                                                                                                0.00
                         Fox Rothschild
                         GERS settlement payment
                         Miller Coffey
                         Moore Colson
                         Morris James, LLP
                         Nelson Mullins
                         ReedSmith
                         The Berwyn Group
                         The Settlement Group                                                                                                         0.00
                         Vertical Capital Holdings, LLC                                                                                               0.00




                         Premium payments                                                                        0.00                                 0.00


                        Total disbursements                                              0.00     0.00           0.00      0.00      0.00             0.00


                        NET CASH FLOW / (RECEIPTS LESS DISBURSEMENTS)                    0.00     0.00           0.00    (30.31)     0.00        (30.31)


                        Cash – end of period                                             0.00    (0.00)          0.00   800.52       0.00       800.52


                        Reconciled at period end?                                   NA          NA         NA           YES        YES
                Case 17-13030-MFW                                 Doc 427               Filed 08/29/19                     Page 6 of 10



Life Settlements Absolute Return I, LLC (BK #17-13030)
Balance Sheet (LSAR)
July 31, 2019



  Balance Sheet (LSAR)




                            $$$ Omitted

                                                                            ASSETS

                            Cash and cash equivalents                                                                              0
                            Restricted cash – premium reserve account                                                            801
                            Investment in SLSH                                                                            44,244,395

                            Prepaid premium expense                                                                                 0
                            Accounts receivable – life insurance proceeds                                                     325,000
                            Debt issuance costs, net                                                                                0
                            Other assets                                                                                       10,569

                                                                                                                          44,580,765




                                                LIABILITIES AND PARTNERSHIP CAPITAL

                          LIABILITIES
                          Accrued liabilities
                          Credit facility                                                                                          0
                          Credit facility – intercompany                                                                   7,275,898
                          Accrued interest – credit facility                                                                       0
                          Accrued interest – preference and mezzanine notes                                               26,091,436
                          Preference notes payable                                                                        39,992,924
                          Mezzanine notes payable                                                                         24,000,000
                       F1
                          Residual notes payable                                                                         110,222,499
                          Other liabilities                                                                                        0

                                Total liabilities                                                                        207,582,757

                            PARTNERSHIP CAPITAL                                                                         (163,001,992)

                                Total liabilities and partnership capital                                                 44,580,765


             NOTES:

                  Note: All cash and policy inventory was sold May 13, 2019.

                       F1 The    Residual Notes are part of the same Trust Indenture dated June 12, 2008, as referenced in the
                            Declaration of Robert J. Davey, III in Support of Chapter 11 Petitions and First Day Motions [D.I.
                            7] (the “First Day Declaration”), which likewise discusses the Residual Notes themselves. See First
                            Day Declaration, pp. 7-9. As with the Preference and Mezzanine Notes, the Residual Notes are
                            classified as Schedule E/F claims in the Debtors’ Schedule of Assets and Liabilities for the Debtors
                            at D.I. 43.

                       F2
                            All liabilities are pre-petition, except “Other liabilities” which is made up of post-petition activity.
                            Case 17-13030-MFW                                       Doc 427        Filed 08/29/19                           Page 7 of 10


Life Settlements Absolute Return I, LLC (BK #17-13030)
Statement of Operations (LSAR)
 for the seven months ended July 31, 2019



  Statement of Operations (LSAR)




                        $$$ Omitted                                                                       2018                                                2019
                                                                                              Q1       Q2           Q3         Q4           Q1           Q2          JUL            YTD           Total
                                                                                                   REVENUES


                        Interest income                                                       130,481    30,520     33,390     31,003        28,629       14,108           (30)    42,706    268,100
                        Asset sale, net                                                         -         0          0          0            0        42,304,867             0 42,304,867 42,304,867

                         Total revenues                                                       130,481    10,946     33,390     31,003        28,629   42,318,975           (30) 42,347,573 42,572,967




                                                                                                   EXPENSES




                        Changes in investments in senior life settlement policies             847,410 1,097,511 1,098,133 1,009,689       1,400,932    2,556,765            0     3,957,697      8,010,440
                        Bank charges                                                           15,000    22,379    15,001    15,099          15,066        9,986            0        25,052         92,531
                        Professional fees                                                     371,343   310,953 515,405 265,636             503,264      676,390            0     1,179,654      2,642,991
                        General and administrative expenses                                    36,901    15,754    25,760    23,840          20,543        7,992            0        28,534        130,790
                        Other expenses                                                              0         0         0        64               0            0            0             0             64

                         Total expenses                                                   1,270,654 1,446,597 1,654,299 1,314,328         1,939,805    3,251,133            0     5,190,937 10,876,816

                           Net loss                                                       (1,140,173) (422,054) (1,620,909) (1,283,325)   (1,911,176) 39,067,842           (30) 37,156,636 31,696,151


                                                                                          PARTNERSHIP CAPITAL

                        Balance, beginning of period, 12/31/2018                                                                                                                 (199,997,623)
                           Adjustment for prepaid premium at 12/31/2018                                                                                              (378,566)
                           Adjustment for benefit receivable at 12/31/2018                                                                                            325,000
                           Adjustment for 2018 amortization expense at 12/31/2018                                                                                    (107,439)     (161,005)


                        Adjusted balance, beginning of period 01/01/2019                                                                                                         (200,158,628)
                          Net income, current period                                                                                                                             37,156,636


                        Balance, end of period                                                                                                                                   (163,001,992)
           Case 17-13030-MFW                   Doc 427     Filed 08/29/19    Page 8 of 10



Senior LS Holdings, LLC (BK #17-13031)
Balance Sheet (SLSH)
July 31, 2019



  Balance Sheet (SLSH)




                       $$$ Omitted

                                                               ASSETS


                       Restricted cash – policy sale escrow account                                   0
                       Investments in senior life settlement policies                                 0

                                                                                                      0




                                        LIABILITIES AND PARTNERSHIP CAPITAL

                       LIABILITIES
                       Accrued liabilities                                                            0
                       Credit facility                                                                0
                       Intercompany investment accounts
                        Attilanus                                                           43,741,646
                        Life Settlement Absolute Return I, LLC                              42,443,474

                           Total liabilities                                                86,185,120

                       PARTNERSHIP CAPITAL                                                  (86,185,120)

                           Total liabilities and partnership capital                                  0


            NOTES:     The policies associated with " Investments in senior life
                       settlement policies" were sold on May 13, 2019. The caption is
                       presented for comparative purposes.

                       All liabilities are pre-petition.
                        Case 17-13030-MFW                                     Doc 427    Filed 08/29/19                    Page 9 of 10


Senior LS Holdings, LLC (BK #17-13031)
Statement of Operations (SLSH)
 for the seven months ended July 31, 2019



  Statement of Operations (SLSH)




                        $$$ Omitted                                                             2018                                              2019
                                                                                        Q1   Q2     Q3            Q4       Q1         Q2              JUL          YTD         Total
                                                                                        REVENUES


                        Interest income                                                  295        29       28       31       36          26               0            62         445
                        Asset sale, net                                                   -     0        0        0        0        (5,607,452)       -          (5,607,452) (5,607,452)

                          Total revenues                                                 295        29       28       31       36 (5,607,426)               0 (5,607,390) (5,607,007)




                                                                                         EXPENSES




                        Changes in investments in senior life settlement policies        140   2,500         0         0        0          20               0            20       2,680
                        Professional fees                                                  0       0         0         0        0           0               0             0           0
                        General and administrative expenses                                0       0         0         0        0           0               0             0           0
                        Other expenses                                                     0       0         0         0        0           0               0             0           0

                          Total expenses                                                 140   2,500         0         0        0          20               0            20       2,680

                           Net income / (loss)                                           155   (2,471)       28       31       36 (5,607,446)               0 (5,607,410) (5,609,687)


                                                                                    PARTNERSHIP CAPITAL

                        Balance, December 31, 2018                                                                                                              (72,896,560)
                           Inventory adjustment made subsequent to 2018 reporting                                                                                (7,681,150)

                        Balance, December 31, 2018, final                                                                                                       (80,577,710)
                           Net loss, current period                                                                                                              (5,607,410)


                        Balance, end of period                                                                                                                  (86,185,120)
                         Case 17-13030-MFW                         Doc 427              Filed 08/29/19       Page 10 of 10



In re:      Life Settlements Absolute Return I, LLC                                                 Cases No. 17-13030 (MFW) & 17-13031 (MFW)
            Senior LS Holdings, LLC
                                                                                                                               07/31/2019

                        ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                         Amount
Total Accounts Receivable at the beginning of the reporting period                                                       0
+ Amounts billed during the period                                                                                       0
- Amounts collected during the period
Total Accounts Receivable at the end of the reporting period                                                             0

Accounts Receivable Aging                                                                                  Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old                                                                                                             0
Total Accounts Receivable                                                                                                0
Amount considered uncollectible (Bad Debt)                                                                          -
Accounts Receivable (Net)                                                                                                0

                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                             Yes        No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                    X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                    X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                         X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                         NA
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                        X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




NOTE
#1 – May 13, 2019 – the Debtor entered into a Court approved Asset Purchase Agreement
      with Ensign Peak, the holder of the Preference notes. Ensign Peak was the successful
      bidder of the Debtor’s auction in April of 2019.

#3 – No Federal or State tax returns are due at this time.
      All debtors are “pass-through” entities for tax purposes with no resulting tax liability.

#5 – The GERS-Escrow account was transferred from Christiana Trust to US Bank, 02/26/2019.
      The account number is 250311000.




                                                                                                                                     FORM MOR-5
                                                                                                                                          (04/07)
